


117 S734 IS: Jenna Quinn Law
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 734
IN THE SENATE OF THE UNITED STATES

March 11, 2021
Mr. Cornyn (for himself, Ms. Hassan, Mr. Braun, and Mr. Luján) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Child Abuse Prevention and Treatment Act to provide for grants in support of training and education to teachers and other school employees, students, and the community about how to prevent, recognize, respond to, and report child sexual abuse among primary and secondary school students.


1.Short titleThis Act may be cited as the Jenna Quinn Law. 2.Child sexual abuse awareness field initiated grantsSection 105(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)) is amended by adding at the end the following:

(8)Child sexual abuse awareness field-initiated grantsThe Secretary may award grants under this subsection to entities, for periods of up to 5 years, in support of field-initiated innovation projects that advance, establish, or implement comprehensive, innovative, evidence-based or evidence-informed child sexual abuse awareness and prevention programs by— (A)improving student awareness of child sexual abuse in an age-appropriate manner, including how to recognize, prevent, and safely report child sexual abuse;
(B)training teachers, school employees, and other mandatory reporters and adults who work with children in a professional or volunteer capacity, including with respect to recognizing child sexual abuse and safely reporting child sexual abuse; or (C)providing information to parents and guardians of students about child sexual abuse awareness and prevention, including how to prevent, recognize, respond to, and report child sexual abuse and how to discuss child sexual abuse with a child..

